865 F.2d 261
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Weotheries TOWNSEND, Petitioner-Appellant,v.Al C. PARKE, Respondent-Appellee.
No. 88-5659.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1988.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se Kentucky state prisoner appeals the denial of his petition for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254.  Townsend was convicted following a jury trial of arson and being a persistent felony offender.  He received a twenty-five year sentence.  After exhausting state remedies, he filed a petition in the district court alleging six errors in his trial.  He claimed that the court erred in:  1) refusing to strike a venireman for cause, 2) admitting evidence which referred to other crimes, 3) not instructing the jury on a lesser included offense, 4) allowing testimony during the persistent felony offender portion of the trial concerning a conviction for escape that was not listed in the indictment, 5) failing to direct a verdict of acquittal on that charge, and 6) giving a faulty jury instruction on the persistent felony offender charge.  The district court examined each of these claims and determined that they did not provide a basis for habeas corpus relief.  Townsend's petition was accordingly denied.


3
Upon consideration, we agree that petitioner did not establish that he was denied a fundamentally fair trial, and is thus not entitled to habeas relief.   See Webster v. Rees, 729 F.2d 1078, 1079-80 (6th Cir.1984).  Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.